Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 and 11 are objected to because of the following informalities:
For claim 9, it is suggested replacing the claim element “hyper threads”, recited on line 7 with “hyper-threads” for consistency with the rest claim language.
For claim 11, it is suggested replacing the claim element “threads” with “hyper-threads” to prevent a rejection under 35 U.S.C. 112(b). Appropriate correction is required.
For the purpose of examination, it is assumed that claims 9 and 11 read as suggested.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of U.S. Patent No. 10,579,093. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of claims 12-20 in the instant Application are disclosed in .
Further, claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,579,093 in view of “Structured Computer Organization” (hereafter referred as NPL 1).
Claim 1 of U.S. Patent No. 10,579,093 discloses method steps adjusting the clock of the physical CPU core (hardware), including all claim limitations of claim 1 in the instant Application except specifically stating a processor, and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate the method steps – i.e. executing the method steps as software instructions stored in memory and executed by a processor.
NPL1 teaches logical equivalence and inter-changeability between hardware and software implementations, thus, improving cost, speed, and reliability (NPL 1, page 11).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 of U.S. Patent No. 10,579,093 with its software equivalence, as suggested by NPL 1 in order to implement executing the method steps as software instructions stored in memory and 
Furthermore, call claim limitations of claims 2-8 in the instant Application are disclosed in respective claims 2-8 of U.S. Patent No. 10,579,093.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, lines 6-7, recite “wherein two or more hyper threads are supported by the at least one hyper-thread of the CPU core corresponding to the future demand”, which renders the scope of claim 9 unclear, thus, indefinite. The disclosure is silent with respect to such functionality. For the purpose of examination, it is assumed that the above-identified claim language reads “wherein two or more hyper-threads are supported by the CPU core corresponding to the future demand”.
Claims 10-11, being dependent on claim 9, are rejected based on the same ground of rejection.

Allowable Subject Matter
Claims 1-8 and 12-20 would be allowable the double patenting rejection(s), set forth in this Office action are overcome.
Claims 9-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record fails to disclose or suggest the functionality for determining a target clock speed of a physical central processing unit (CPU) core in the node corresponding to the predicted change in the virtual network function demand, calculating a latency, wherein the latency is based on an adjustment delay associated with changing a clock speed of the physical CPU core from an initial clock speed to the target clock speed, and a network delay, and adjusting the physical CPU core of the node to the target clock speed corresponding to the predicted change in the virtual network function demand for the future workload period, wherein adjusting the physical CPU core of the node is coordinated to the latency, in combination with the remaining claim elements.
Regarding claim 9, the prior art of record fails to disclose or suggest the functionality for determining future demand supporting a virtual network function or container, determining a target clock speed of at least one hyper-thread of a central processing unit (CPU) core corresponding to the future demand, wherein two or more hyper threads are supported by the CPU core corresponding to the future demand, and 
Regarding claim 12, the prior art of record fails to disclose or suggest the functionality for identifying an anomalous event by comparing a recent virtual network function demand to historical workload data to determine a difference, predicting, based on the historical workload data and the difference, a predicted change in virtual network function demand during a future workload period, determining a target clock speed of a physical central processing unit (CPU) core in the node corresponding to the predicted change in the virtual network function demand, and adjusting the physical CPU core of a node to the target clock speed corresponding to the predicted change in the virtual network function demand for the future workload period, in combination with the remaining claim elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEFAN STOYNOV/           Primary Examiner, Art Unit 2186